Citation Nr: 0723892	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by obesity, secondary to service-connected right 
heel disability. 

2.  Entitlement to service connection for sleep apnea, 
ventral hernia, hypertension, headaches, cellulitis, and 
depression, secondary to disability exhibited by obesity.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability, 
secondary to service-connected right heel disability.   

4.  Whether new and material evidence has been submitted to 
reopen a claim for a left leg disability, secondary to 
service-connected right heel disability. 

5.  Entitlement to a rating in excess of 30 percent for 
residuals of a right heel injury. 




REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1976 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.  In January 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The issues of service connection for disability exhibited by 
obesity, secondary to service-connected right heel disability 
and service connection for sleep apnea, ventral hernia, 
hypertension, headaches, cellulitis, and depression secondary 
to disability exhibited by obesity are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  A February 2000 rating action denied service connection 
for back and left leg disability as secondary to service-
connected right heel disability.  The veteran was notified of 
the decision and filed a timely notice of disagreement; 
however he did not file a substantive appeal within 60 days 
of the mailing of the statement of the case or within one 
year of notification of the February rating action.

2.  Additional evidence submitted since the February 2000 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.

3.  Additional evidence submitted since the February 2000 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
leg disability.

4.  The veteran's residuals of a right heel injury is not 
manifested by actual loss of use of the foot. 


CONCLUSIONS OF LAW

1.  The February 2000 rating action is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disability, secondary to service- 
connected right heel disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disability, secondary to service- 
connected right heel disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

4.  The criteria for a rating in excess of 30 percent for 
residuals of a right heel injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5284 (2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and 
February 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  Additionally, the 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding new and material evidence claims have been 
met.  The veteran has been notified of the evidence and 
information necessary needed to reopen his claims, to 
substantiate each element of the underlying service 
connection claims, and to substantiate the elements needed 
for service connection that were found insufficient in the 
prior denials on the merits.   He was also notified of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA treatments and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

1.	New and Material Evidence

In February 2000, the RO denied service connection for a left 
leg and back disability as secondary to service connected 
right heel with calcaneus fracture.  The basis of this denial 
was the lack of a relationship of a left leg disability 
and/or back pain to service-connected right heel disability.  
The RO also noted that pain alone was not ratable for which 
compensation could be established.  The veteran was informed 
of that decision.  While he filed a Notice of Disagreement in 
June 2000 and a July 2000 statement of the case was issue, he 
did not timely perfect his appeal (i.e. VA Form 9 or 
equivalent).  The February 2000 decision denying service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In January 2005, the veteran sought to reopen his claims for 
a left leg and back disability secondary to his service-
connected right heel disability.  To reopen the claims, the 
veteran must submit new and material evidence.  See 38 
U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the February 2000 rating decision 
includes VA treatment records noting the veteran's complaints 
of back and leg pain.  In particular, an April 2002 treatment 
record noted that the veteran indicated that he had a long 
history of low back pain and leg pain.  The veteran stated 
that his back pain is from his obesity which developed from 
his foot disability.  However, notably absent from the new 
evidence is competent medical evidence demonstrating a 
relationship of left leg and/or back disability to service or 
a service-connected disability.  The veteran's statements 
indicating that his leg and back are related to his right 
heel disability is not new and material as he has maintained 
that position since he first sought service connection for 
the disabilities.  Therefore, new and material evidence has 
not been received to reopen the claims for service connection 
for a left leg or back disabilities.  

2.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's right heel disability has been rated 30 percent 
disabling under DC 5284.  DC 5284 provides that other foot 
injuries are rated a maximum 30 percent  when severe.  38 
C.F.R. § 4.71a, DC 5284.  Actual loss of use of the foot will 
be evaluated as 40 percent disabling.  Id., Note following DC 
5284.  

The February 2005 VA examination report noted that right 
ankle range of motion showed dorsiflexion from 0 to 10 
degrees, plantar flexion from 0 to 35 degrees, excellent 
range of motion of the hind foot and mid foot joints.  He was 
able to flex and extend his toes, when he plantar flexed his 
foot his great toe pulled into significant extension, and 
sensation was intact to light touch throughout the foot.  The 
metatarsophalangeal joint of the first toe dorsiflexed to 50 
degrees and plantar flexed to 20 degrees.  The veteran also 
had a moderate valgus alignment of the os calcis in relation 
to his tibia, which the examiner commented was slightly 
greater than normal.  The examiner added that the veteran had 
some pronation in calloses with stance on the right.  It was 
also noted that veteran had hypersensitivity over his heel 
pad which caused an alteration in gait pattern as the veteran 
tended to walk up on his toes causing significant pain with 
activities of daily living.  The assessment was status-post 
right foot crush injury with calcaneal fracture.   

As the veteran is receiving the maximum schedular rating 
under these criteria and has not been shown to have actual 
loss of use of his foot, a higher rating under DC 5284 is 
thus not warranted.  

The Board has reviewed other applicable codes which may 
provide a higher rating.  As DCs 5276-5283 do not provide 
ratings in excess of 30 percent for a unilateral disability, 
a higher rating under any other applicable code is 
unwarranted.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination in February 2005, the 
examiner noted pain and decreased range of motion testing.  
He also noted that it was conceivable that pain could further 
limit function especially after being on his feet all day.  
The examiner noted, however, that it was not feasible to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  Moreover, there is no higher 
evaluation that can be awarded for mere limitation of motion 
of the foot.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the veteran's 
disability is limited in motion to such a degree to warrant 
an increased rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Furthermore, the Board has also considered the veteran's scar 
under the skin regulations.  However, the evidence does not 
demonstrate that the scar is deep, results in additional 
limitation of function, measures at least 929 square 
centimeters, is unstable, or is painful and tender on 
objective demonstration.  See 38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804, 7805.      

Finally, the veteran has not been hospitalized for his 
disability.  At his personal hearing and at the February 2005 
VA examination, the veteran indicated that he has been 
unemployed since 1999 which he attributed to a combination of 
bipolar disorder and heel problems.   In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the veteran's 
increased rating claim for his right heel disability, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a back disability. 

New and material evidence has not been submitted to reopen 
the claim for service connection for a left leg disability. 

A rating in excess of 30 percent for residuals of a right 
heel injury is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2006).  

The veteran seeks service connection for disability exhibited 
by obesity, secondary to service-connected right heel 
disability, and also for sleep apnea, ventral hernia, 
hypertension, headaches, cellulitis, and depression all 
secondary to disability exhibited by obesity.  The record 
includes various notations related to his obesity.  For 
example, a June 1998 VA treatment record noted that the 
veteran most likely had a binge eating disorder as it 
appeared he used food to deal with emotional issues.  Also, a 
February 2000 VA examination report noted a consequence of 
the veteran's service-connected right heel disability was his 
weight gain due to his inability to exercise.  Treatment 
records also show treatment for sleep apnea, ventral hernia, 
hypertension, headaches, cellulitis, and depression.  On 
remand, an examination is necessary to determine the 
relationship, if any, between a disability exhibited by 
obesity and his service connected disability.  Also, if 
disability exhibited by obesity is found to be related to the 
right heel disability, then the examiner should address 
whether sleep apnea, ventral hernia, hypertension, headaches, 
cellulitis, and depression are related to a disability 
exhibited by obesity.   

The Board also notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the U.S. Court of Appeals for Veterans Claims (Court) 
established that where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination to determine the nature 
and etiology of any disability 
exhibited by obesity, including 
specifically, an assessment as to 
whether such a disability is causally 
related to his service-connected right 
heel disability. The claims file must 
be made available to and be reviewed 
by the examiner in conjunction with 
the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any 
diagnosed disability exhibited by 
obesity is causally or etiologically 
related to his service-connected right 
heel disability.  The examiner should 
provide the rationale for the opinion 
provided and address any relevant 
evidence in the record.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

If the examiner finds that disability 
exhibited by obesity is related to the 
veteran's service-connected right heel 
disability, he should address the 
nature of the veteran's sleep apnea, 
ventral hernia, hypertension, 
headaches, cellulitis, and/or 
depression, if any, and whether any of 
them are causally related to 
disability exhibited by obesity.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that sleep 
apnea, ventral hernia, hypertension, 
headaches, cellulitis, and/or 
depression is causally related to 
disability exhibited by obesity.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

2.	After completion of the above, VA 
should readjudicate the appellant's 
claims.  If the any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case.  It must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response before the case 
is returned to the Board for further 
review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


